Campbell, J.,
delivered the opinion of the court.
, The evidence is not sufficient to show satisfactorily the nature and character of the substance charged by the indictment to be poison. That persons were made very sick by it does not prove it was poison, and that a chicken died after eating meal containing this substance does not prove it was poison. Chemical examination or the testimony of experts is not necessary, but the evidence of the action of the alleged poison must be sufficient to show it to be such. Many things taken into the stomach may produce sickness which will not result in death, and the death of a chicken from eating what made human beings very sick is an unsatisfactory test of the poisonous nature of the substance. The character of the sickness of the persons, their symptoms, the remedies resorted *321to, the length of time after eating the bread, the duration of the sickness, are not shown by the bill of exceptions. It does not appear that any person died from eating this substance. Many were made sick and all got well. Whether antidotes to poison were used, whether a physician was summoned, or whether each of the sick recovered without any remedial agent being employed does not appear. If all the sick recovered without resorting to antidotes for poison, it may be gravely doubted if they swallowed poison.
In order to maintain a conviction under this indictment it must be proved that the substance administered was capable of destroying life. As said above, this need not be proved by a chemist or expert, and may be proved by results, but they must not be of doubtful or uncertain character.

Reversed and remanded.